Citation Nr: 1227642	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-47 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and major depressive disorder (MDD). 

2.  Entitlement to service connection for a disability manifested by left hand numbness (originally claimed as left hand pain and numbness), to include as a qualifying chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disability (originally claimed as an upper respiratory illness) manifested by chronic congestion and cough and shortness of breath, not to include asthma, to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1998 to November 2001, and from June 2004 to November 2005.  The Veteran served in Southwest Asia (SWA) theater of operations from January 29, 2005 to October 22, 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  By that rating action, the RO denied service connection, in part, for the disabilities on appeal.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Newark, New Jersey RO. 

The Board has re-characterized issue number one (1) listed on the title page as entitlement to service connection for an acquired psychiatric disorder, to include PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board notes that the claim for a respiratory disability (originally claimed as an upper respiratory illness) manifested by chronic congestion and cough and shortness of breath, does not include consideration of asthma.  By a May 2008 rating action, the RO separately denied entitlement to service connection for asthma.  As the Veteran did not appeal the May 2008 rating action, it became final and it will not be considered in adjudication of the above-cited claim in the remand below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.  Specifically, to obtain outstanding Vet Center treatment records that might be potentially relevant to the claim for service connection for an acquired psychiatric disorder, and to schedule the Veteran for VA examinations to determine the etiology of his acquired psychiatric disorder, to include PTSD and MDD, disability manifested by left hand numbness and respiratory disability, manifested by chronic congestion and cough and shortness of breath. 

(i) Outstanding Vet Center Treatment Records

A review of the claims files reflects that the Veteran reported having sought treatment for his PTSD from the Vet Center in Secaucus, New Jersey.  (See VA Form 9, dated and signed by the Veteran in November 2009).  In May 2010, the RO in Newark, New Jersey sent a facsimile to the above-cited Vet Center and requested all treatment records of the Veteran, dated from 2007 to the present.  A response from the Vet Center, however, was not received.  The Board finds that as the outstanding Vet Center records might contain information as to the etiology of the Veteran's PTSD, they are potentially relevant to his claim for an acquired psychiatric disorder, to include PTSD and MDD.  Thus, on remand, the Board finds that an additional attempt to obtain the Veteran's outstanding treatment records from the Secaucus, New Jersey Vet Center prior to further appellate review of his claim for an acquired psychiatric disorder, to include PTSD and MDD is warranted.  

(ii) VA examinations

Acquired Psychiatric Disorder, to include PTSD and major depression

The Veteran contends that he has PTSD as a result of feeling guilty after he had learned that a fellow service mate, P. S., had been injured by an improvised explosive device (IED) in September 2005 during a convoy while assigned to Company A 50th Maintenance Support Battalion in Tikrit, Iraq.  The Veteran maintains that he felt guilty that he had not been present to assist his friend during the explosion.  (See VA 21-0781, Statement In Support of Claim For Service Connection for PTSD, and typed statements, prepared by the Veteran in November 2009).  The Veteran's service personnel records show that his military occupational specialty during military service was an Automated Logistical Specialist.  He served in Iraq from January 29, to October 22, 2005.  The United States Army and Joint Services Records Research Center (JSRRC) confirmed that the Veteran and P. S. were in the same unit, 50th Maintenance Support Battalion, and that P. S. was injured by an IED explosion during a convoy.  In addition, it was noted that from August to October 2005, the 50th Maintenance Support Battalion's had convoy that were hit by improvised explosive devices (IEDs) on at least four separate occasions.  An IED of August 6, 2005 was noted to have resulted in the wounding of several of the above-cited unit's battalion soldiers.  (See VA Memorandum to File, dated in January 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999). Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore  v. Principi, 18 Vet. App. 264   (2004). 
Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010). 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  at 39852. 

The Veteran's service treatment records (STRs) show that in November 2000, he was seen for a recent relapse of alcohol dependence.  At that time, an assessment of alcohol dependence, recent relapse, and consequent depression; presumed clinical depression was entered.  An April 2004 service examination report reflects that the Veteran was found to have been psychiatrically normal.  On an accompanying Report of Medical History, the Veteran denied having had frequent trouble sleeping, depression, and nervous trouble.  

Post-service VA and private treatment records show that the VA has diagnosed the Veteran as having PTSD and MDD.  At a July 2006 VA chronic fatigue examination, the Veteran related that he had been depressed whenever he was without his wife.  When seen by a VA psychiatrist in September 2009, the Veteran denied having been exposed to any traumatic events during active military service in Iraq.  However, he related that he had been increasingly depressed since he had returned from Iraq.  He related that he felt empty and missed the feeling of belong to a mission, such as when he was in Iraq.  The Veteran indicated that he wished to return to Iraq.  (See VA treatment report, dated in late September 2009).  

In January 2010, M. D. J., PhD, diagnosed the Veteran with PTSD.  However, this diagnosis was not provided in accordance with 38 C.F.R. § 4.125(a) as required by the regulations governing PTSD.  38 C.F.R. § 3.304(f).  When seen at a VA clinic in December 2010, a PTSD screen was negative.  (See VA treatment reports, dated in January and December 2010).  When VA examined the Veteran in September 2011, the examiner entered a diagnosis of major mood disorder (MDD).  The VA psychologist noted that while the Veteran reported some symptoms of PTSD, such as hyperstartled response and general anxiety, he did not report any recurrent and persistent re-experiencing of his traumatic experiences and persistent avoidance of stimuli associated with the trauma.  (See September 2011 VA examination report).  

The record reflects that the Veteran has been diagnosed with PTSD and MDD by both private and VA psychologists, respectively.  However, neither the private or VA psychologist has provided an opinion as to the etiology of the Veteran's acquired psychiatric disorder, however diagnosed, especially in light of the confirmed stressors of having learned that his service mate and friend, P. S., was injured by an IED explosion while assigned to his unit, as well as evidence that convoys from his unit had been hit by IEDs on at least four separate occasions.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Accordingly, a remand is required for these reasons.

(ii) Disability manifested by left hand numbness and weakness and respiratory disability manifested by chronic congestion and cough and shortness of breath, each to include as a qualifying chronic disability resulting from an undiagnosed illness

The Veteran claims that he experiences numbness of the left hand and an upper respiratory illness manifested by chronic congestion and cough and shortness of breath as a result of his military service in SWA. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317  do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez  v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d) .

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierre , 19 Vet. App. at 8-9  .

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) .

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b) .

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to the left hand.  These records are positive, however, for complaints of nasal congestion and cough in June 2001.  At that time the Veteran was diagnosed as having an upper respiratory infection.  An April 2004 examination report reflects that the Veteran's upper extremities were evaluated as "normal."  The Veteran's chest and lungs were found to have been "abnormal; his lungs were positive for wheezing and rales.  The Veteran also had a positive history for smoking cigarettes.  On an April 2004 Report of Medical History, the Veteran denied having had any bone or joint deformity.  He also denied having had any rhinitis, asthma, shortness of breath, chronic cough, and pain and pressure in the chest. 

Post-service private and VA medical evidence, includes, but is not limited to, a July 2006 VA chronic fatigue (CF) examination report.  At the close of that examination, the VA physician indicated that the Veteran's hand joints was "normal."  A July 2006 VA general medical examination report shows that the Veteran complained of having experienced episodes of shortness of breath during his military service in Iraq in 2005.  A physical evaluation of the Veteran's lungs was normal.  X-rays showed a clear chest.  The examining VA physician entered, in part, a diagnosis of a history of shortness of breath with no evidence of active lung disease.  (See July 2006 VA CF and General Medical examination reports, respectively).  A July 2006 VA treatment report reflects that the Veteran reported having experienced numbness and a tingling sensation and weakness in both of his hands.  The Veteran also related that he had trouble breathing at times and that he breathed heavily.  He denied having shortness of breath at rest or with exercise.  The examining physician entered assessments of hand numbness, paresthesias and deviated nasal septum.  
When seen at a VA clinic in July 2007, the Veteran reported that during his military service in Iraq, he was exposed to smoke from burning trash for about 10 months, sandstorms and distant oil fields.  He denied having any pulmonary symptoms as a result of these exposures.  The examining physician concluded, in part, that the Veteran did not have any pulmonary symptoms as a result of these exposures; thus, he was unlikely to have deep pulmonary exposure.  However, the examining physician also indicated that the Veteran might be at risk for pulmonary health issues due to chronic exposure to poor air quality, such as diesel fumes.  The July 2007 physician indicated that the Veteran had reported being in well-ventilated areas and that he had worn protection when necessary during his service in Iraq.  The Veteran related that he had quit smoking cigarettes.  Subsequent VA treatment reports reflect that the Veteran was diagnosed with allergic rhinitis due to non-pollen allergen, allergies, and non-allergic rhinitis.  In January 2008, the Veteran underwent an open septoplasty.  

The Board finds that given the Veteran's verified service in Southwest Asia, as well as the in-service findings of an upper respiratory infection and abnormal lungs/chest upon examination in April 2004 and post-service evidence of complaints of bilateral hand numbness and weakness, assessments of paresthesias and numbness and allergic and non-allergic rhinitis, the Board finds that the VA orthopedic and respiratory examiners are necessary prior to further appellate review of the claims for a disability manifested by left hand numbness (originally claimed as left hand pain and numbness) and respiratory disability (originally claimed as an upper respiratory illness) manifested by chronic congestion and cough and shortness of breath, not to include asthma, each to include as a qualifying chronic disability resulting from an undiagnosed illness.  In this regard, qualified VA medical examiners must closely review the claims files and provide well reasoned medical opinions that address the nature and etiology of any disability manifested by left hand numbness and weakness and upper respiratory illness with chronic congestion and cough.  The examiners must comment, as it pertains to their respective disability, to whether the Veteran has suffered from left hand numbness or any other diagnosable left hand disorder productive of numbness and weakness and respiratory disability productive of chronic congestion and cough and shortness of breath at any point during the appeal period, and whether any such diagnosed disabilities are related to the Veteran's period of military service, including to undiagnosed illness pursuant to 38 U.S.C.A. § 1117 . See 38 U.S.C.A. § 5103A(d) (West 2002).  The examiners must also identify any objective indications of the Veteran's claimed symptoms of left hand numbness and weakness and chronic cough/congestion and shortness of breath and must specifically state whether any such complaints are attributable to a known diagnostic entities, such allergies, non-allergic and allergic rhinitis.  If any of the Veteran's claimed left hand and respiratory symptom(s) are found to be attributable to any known diagnostic entities, the examiners must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed entities are related to any period of active military service.  A full rationale must be provided for all findings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records, dated from 2007 to the present, from the Secaucus, New Jersey, Vet Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed an opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2011). 

2.  Schedule the Veteran for a VA mental disorders examination, addressing the nature and etiology of any current psychiatric disorder(s) found on examination. All clinical findings should be  reported in detail.  The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. 
   
All necessary tests should be conducted.  The examiner should do the following: 
   
a. Review the claims folders, including a copy of this Remand and the Veteran's psychiatric history and findings as documented upon prior psychiatric examinations and treatments.  The examiner is advised in this regard that this further examination is necessitated both by the need to address questions of etiology of any acquired psychiatric disability other than PTSD, to include MDD, and to address the presence or absence of PTSD.
   
b. The examination must also be informed by current and past assertions of the Veteran.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed mental disorder(s). 
   
c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran and respond to the following questions: 
   
(i) Does the Veteran have symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125 (2011) and if so, is his PTSD related to the following verified stressors: (1) Having learned that his friend and service comrade, P. S., had been injured by an IED during service in Iraq while assigned to his unit; and, (ii) Convoys of the Veteran's unit, Company A 50th Maintenance Support Battalion, were hit by IEDs on at least four (4) separate occasions between August and October 2005. 
   
If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made. 
   
(ii) Does the Veteran have a psychiatric disorder other than PTSD?  For any diagnosed psychiatric disorder other than PTSD, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is related to military service or, in the case of a psychosis, was present within the initial post-service year.  In responding to the above-cited question, the examiner is requested to comment on the significance, if any, of a November 2000 service treatment record, containing a diagnosis of alcohol dependence, recent relapse, and consequent depressed mood; presumed clinical depression. 
   
The examiner should provide a complete explanation for his/her opinions.

If the examiner cannot provide the requested opinions without resort to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran's claims file must then be referred to qualified VA medical professionals for further opinions as to his claimed disability manifested by left hand numbness and respiratory disability (originally claimed as an upper respiratory illness with chronic cough and congestion and shortness of breath).  The claims files, to include a complete copy of this remand, must be made available and reviewed by each examiner.  Each examination report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.

The purpose of the opinions is to determine whether the Veteran has actually experienced problems with left hand numbness and weakness or any other left hands disorder productive of weakness and numbness, as well as any respiratory disability manifested by respiratory complaints of chronic cough, congestion and shortness of breath at any point during the claim period, and if so, whether any such disabilities cannot be attributed to any known clinical diagnoses, such as allergies, non-allergic and allergic rhinitis and deviated nasal septum.

(a) As it pertains to their respective disability, each examiner must note and detail all reported symptoms related to the Veteran's stated problems with left hand numbness and weakness and chronic chest congestion, cough and shortness of breath.  Each examiner must also provide details about the onset, frequency, duration, and severity of all complaints relating to the claimed left hand and respiratory symptoms, and indicate what precipitates and relieves them.  This analysis must cover the entirety of the claim period. 

(b) Each examiner must expressly state, as it pertains to their respective disability, whether there are clinical, objective indications that, at any point during the claim period, the Veteran has suffered from symptoms relative to problems with left hand numbness and weakness and respiratory complaints of chronic congestion and cough and shortness of breath. 

(c) If there are objective indications that the Veteran has suffered from left hand numbness and weakness and respiratory symptoms at any point during the claim period, the respective examiners must determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as chronic fatigue syndrome, a functional gastrointestinal disorder, or fibromyalgia. For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the respective examiners must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or if there is affirmative evidence that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(d) For all left hand and respiratory disorders for which the Veteran is provided a diagnosis, including those that existed at any point during the claim period, the examiners must opine as it relates to their respective disability whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.

A detailed explanation for all conclusions reached by each examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s). If the examiner cannot provide the requested opinions without resort to speculation, he or she should state why that is the case and what evidence is needed to provide the requested opinion.  See Jones, supra. 

4.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in compliance with the directives of this remand.  If any examination report is deficient in any manner, it must be returned to the examiner.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims must be adjudicated in light of all pertinent evidence and legal authority. 

If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded an appropriate time period for response before the claims files are returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


